Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0315868, hereinafter Zhang) and in view of Johansson (US 2013/0100840, hereinafter Johansson).
With respect to claim 1, Zhang discloses A method for receiving a data unit by a wireless node in a wireless communication system, the method comprising: 
receiving, from a lower layer, a data unit including an execution time indicator ([0273], PDCP entity receives PDCP data PDU from lower layers); 
deciphering the stored data unit ([0053], utilize PDCP layer to perform ciphering and deciphering for user plane and control plane data); and 
delivering, to an upper layer, the stored data unit at a predefined execution time without re-ordering ([0053] utilize PDCP layer to perform in-sequence delivery of upper layer.  [0269] determine if bearer splitting is configured.  If it’s not, it will process the PDCP data PDU without reordering).
Zhang does not disclose however Johansson discloses based on the data unit including an execution time indicator, storing the data unit in a specific buffer configured 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Zhang by the system of Johansson to enable users to perform measurements of network performance.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to accurately provide an indication as to when the data team will be able to transmit the data when it occurs.
With respect to claim 2, Zhang discloses further comprising performing integrity verification to the data unit ([0053], communication system utilize PDCP layer to perform integrity protection and verification for control plane data).
With respect to claim 3, Zhang discloses wherein the data unit is delivered to the upper layer after performing header decompression ([0053], uses PDCP layer to perform head compression for IP packets for delivery of upper layer PDU’s).
With respect to claim 4, Zhang discloses wherein information about the predefined execution time is included in the data unit ([0272]-[0273], UE starts of stops 
With respect to claim 5, Zhang discloses wherein the execution time indicator indicates whether information about the predefined execution time is included in the data unit or not ([0099],timer value configured in NR-PDCP layer indicates the feature of bypassing re-ordering functionality is configured).
With respect to claims 6-10, they are of similar claims as claims 1-5 and therefore are rejected for the same reasons above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and in view of Johansson and in view of Shapiro (US 2020/0037217, hereinafter Shapiro).
With respect to claim 11, Zhang and Johansson does not clearly disclose however Shapiro discloses wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the wireless node ([0013], [0084], [0089], utilizes advanced driver assistance systems where communications between fast-moving vehicle with wireless connection to the mobile communications network).  Zhang, Johansson and Shapiro are analogous art because they disclose wireless mobile network communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang and Johansson with wherein the at least one processor is further configured to implement at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443